Citation Nr: 1230568	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  01-00 068A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability, to include abdominal scarring, stomach problems, hernia, and left-sided nerve damage, claimed as due to treatment for Crohn's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to November 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

The Board issued a decision in this case in January 2008, denying the claimed benefit.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, pursuant to a Joint Motion for Remand (Joint Motion), remanded the case to the Board for further action.  The Board remanded the Veteran's case in April 2010 and August 2011 for additional development.  


FINDING OF FACT

The medical evidence of record does not show that residuals from the treatment of Crohn's disease, to include a colostomy, with revisions, were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that they were due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals from the treatment of Crohn's disease, to include a colostomy, with revisions, have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.358, 3.361 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist a veteran in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform a veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's July 2006 letter advised the Veteran of the necessary elements of the notice requirements thereby complying with the Board's prior remands.  Dingess/Hartman, 19 Vet. App. at 486; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board acknowledges that the letter was not sent prior to the initial adjudication of the claim.  However, the claim was readjudicated by the July 2007 supplemental statement of the case and, therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist the Veteran has been satisfied in this case.  The RO obtained the VA treatment records including the complete records from the October to November 1996 hospitalization in accordance with the Board's remands.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, VA medical opinions were obtained in conjunction with the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151.  See 38 C.F.R § 3.159(c)(4).  The Board finds that the VA medical opinions are adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the 

complete VA treatment records for the 1996 hospitalization were not included in the claims file when the prior VA medical opinions were provided in September 2000, May 2003, August 2006, and January 2011, the RO obtained a new medical opinion in March 2012.  The VA examiner reviewed the complete records and provided a medical opinion with supporting rationale.  Therefore, the medical opinion is adequate and the Board's remand directives have been completed.  Stegall v. West, 11 Vet. App. 268 (1998).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

In general, when a claimant experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a Veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in 

judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361.

The Veteran contends that benefits are warranted for his currently diagnosed residuals of colostomy operations, under the provisions of 38 U.S.C.A. § 1151, due to the failure of VA medical personnel to provide proper treatment.  Specifically, the Veteran claims that his first colostomy operation in 1993 was performed improperly, requiring a second colostomy operation in 1996 and resulting in multiple residual conditions.  

The medical evidence shows that the Veteran has a long history of Crohn's disease which resulted in the need for a colostomy operation in July 1993.  A second colostomy operation was subsequently required in October 1996.  The main reason given for the second operation "was the fact that the stoma was a loop colostomy with [a] very peculiar shape making fitting an appliance very difficult."  After the second operation, the Veteran continued to experience multiple residual conditions which continue to the present day.  

A September 2000 VA digestive conditions examination report included a physical examination.  After assessment of the various colostomy residuals, the examiner stated: 

2 major causes of incisional hernias are obesity and infection.  While the first cause is not really significant in this particular case, the latter certainly is.  Crohn's disease with fairly frequent exacerbations [and] enterocutaneous fistulas may without doubt cause poor healing of the incision with resultant dehiscence of surgical margins and formation of an incisional hernia.

A May 2003 VA intestines examination report stated that the Veteran's claims file was available for review.  The examiner stated that a surgical opinion was needed 

"to address [the] tech[n]ical aspect of Crohn's disease surgery."  After the diagnosis, the examiner stated that the veteran "[h]as residual symptoms and signs due to not unexpected sequelae of surgery for this difficult condition that took a particularly aggressive course in the [veteran] from the outset." 

An August 2006 VA medical opinion from the acting chief of the gastroenterology section stated that:

[b]ased on the review of the records, there is no evidence to suggest that additional disability is warranted.  I have not found convincing evidence that the [veteran's] disability including abdominal scarring, stomach problems, hernia and left sided nerve damage were a result of VA carelessness, negligence or similar instance of fault.  The [veteran's] history of Crohn's disease necessitated the colostomy placement and the subsequent development of infections, dehiscence and hernia are . . . known complications of the colostomy placement.  

A September 2006 addendum to the August 2006 VA medical opinion stated that the claims file had been reviewed in conjunction with the opinion.  

The January 2011 VA examiner reviewed the claims file and was asked to "provide an opinion as to whether the scarring or any of the sound problems or claimed left-sided nerve damage described in the record is the type of risk that a reasonable health care provider would have disclosed in connection with the provision of informed consent."  The examiner noted review of the prior medical opinions and explained that there were no informed consent forms associated with the claims file in regard to the October to November 1996 hospitalization.  The examiner noted that the Veteran underwent a revision of his loop colostomy and that for colostomy revisions, known complications are: "failure of the wound to heal, or re-opening of the wound (dehiscence); incisional hernia; infection; reaction to anesthesia or 

medications given during or after procedure may not cure or relieve condition; you may need additional tests or treatment; and death."  In addition, general complications associated with surgery are:  "injury to surrounding organs; bleeding; post-surgical adhesions."  The examiner explained that surgery involves incisions that result in healed scars where incisions were made and that the Veteran had multiple scars as a result of his surgical procedures over the years.  The Veteran's fasciae dehiscence was a known complication associated with the surgery that would have been discussed with the provision of informed consent as complications of colostomy revisions and complications of surgery.  Therefore, the examiner opined that: "it is at least as likely as not that the conditions of scars and wound problems (fasciae dehiscence) are the types of risks, (but not limited to that the provider would discuss) that a reasonable health care provider would have disclosed in connection with the provision of informed consent."  However, the examiner commented that the claims file did not include evidence of complaints or diagnosis of residual left sided nerve damage referable to the October to November 1996 hospitalization/surgery.  The examiner found reference to possible left sided arm nerve damage as a result of a gunshot wound the Veteran sustained in the past.  The examiner also acknowledged the question as to whether the Veteran provided informed consent to the VA medical and surgical treatment.  The examiner reviewed the entire claims file and explained that a signed informed consent form was not of record and that these records would be helpful to answer the question.  

In December 2011, the complete VA treatment records from the Veteran's October to November 1996 hospitalization including the signed informed consent forms were associated with the claims file.  

A VA examiner provided a medical opinion in March 2012 to include review of the claims file and the VA treatment records newly associated with the claims file.  The examiner noted that the Veteran had a history of Crohn's disease diagnosed in 1984 complicated by perirectal abscess which was refractory to medical therapy necessitating the placement of a diverting colostomy in 1993 and revision of the colostomy in 1996.  A consent form for the colostomy revision was found in the claims folder which was signed by the Veteran on September 19, 1996.  The form 

indicated that the risks involved and the possible complications were fully explained.  The operative note from October 21, 1996 of the elective revision of loop colostomy noted that the Veteran had extensive adhesions and necrotic fascia edges.  A consent form for the exploratory laparotomy with repair of fascial dehiscence was found in the claims file and was signed by the Veteran on October 27, 1996.  The form stated that the risks involved and possibility of complications were fully explained.  An operative note from October 27, 1996 for the exploratory laparotomy, debridement of fascia, and fascial closure with retention sutures, for his fascia dehiscence noted no complications.  The discharge summary from November 18, 1996 noted that the only untoward event associated with his colostomy revision was the fascia dehiscence without evisceration of abdominal contents.  The dehiscence was closed and debrided without complication.   The Veteran had an abdominal computerized tomography scan on November 6, 1996 which revealed a possible abscess for which the Veteran was treated with antibiotics.  The February 27, 1997 postoperative note stated that the Veteran had improvement in symptoms and was functioning well.  The examiner noted that explanation of the risks and potential complications of the surgical procedure were essential elements of the standard surgical informed consent form.  The examiner explained that the Veteran signed the consent forms for the colostomy revision and for the exploratory laparotomy with debridement of the fascia and fascial closure acknowledging the risks involved.  The examiner opined that "[i]t is at least as likely as not that the scarring or any of the wound problems or claimed left-sided nerve damage are the types of risks that a reasonable health care provider would have disclosed in connection with the provision of informed consent."  

While the evidence shows that the Veteran has current diagnoses of residual colostomy disorders, there is no evidence that they were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel.  The September 2000 VA digestive conditions examination report stated that the Veteran's Crohn's disease may have caused his residual disorders.  The May 2003 VA intestines examination report stated that the Veteran's residuals colostomy disorders were "not unexpected course in the [veteran] from the outset."  The August 2006 VA medical opinion stated that there 

was no evidence that the Veteran's residual disorders "were a result of VA carelessness, negligence or similar instance of fault" and that the disorders were "known complications of the colostomy placement."  The January 2011 VA medical opinion stated that: 

The Veteran's fasciae dehiscence is a known complication associated with the surgery that would have been discussed with the provisions of informed consent.  Based on what we know are essential elements of informed consent, complications of colostomy revisions and complications of surgery, it is at least as likely as not the conditions scars and wound problems are the type of risks that a reasonable health care provider would have disclosed in connection with the provision of informed consent.  

In addition, the March 2012 VA examiner opined that "it is at least as likely as not that the scarring or any of the wound problems or claimed left-sided nerve damage are the types of risks that a reasonable health care provider would have disclosed in connection with the provision of informed consent."  There is no medical evidence of record that provides an opinion that the Veteran's residual colostomy disorders were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that they were due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  

The Board recognizes the Veteran's statements that his residual colostomy disorders were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that they were due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  However, the issue at hand is not a simple question that can be determined based on mere personal observation by a lay person, but involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Cf. Jandreau v. Nicholson, 492 

F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent medical opinion that he currently experiences additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that such disability was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  Therefore, his statements are afforded little probative value.

Furthermore, the only medical evidence of record which discusses whether the Veteran's medical treatment was deficient in any manner are the VA medical opinions offered in September 2000, May 2003, August 2006, January 2011, and March 2012.  Cumulatively, the VA medical opinions explained that the Veteran's claimed disorders were part of the risks involved in his colostomy operations.  In addition, the most recent VA examiner noted that the Veteran provided consent to his colostomy revision and that the Veteran's scarring or any of the wound problems or claimed left-sided nerve damage were the types of risks that a reasonable health care provider would have disclosed.  The Board assigns significant probative value to the VA medical opinions.  Cumulatively, the opinions are supported by rationale based on review of the claims file and the physicians' medical training and knowledge.  Therefore, the medical opinions have significant probative value.  Accordingly, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability, to include abdominal scarring, stomach problems, hernia, and left-sided nerve damage, claimed as due to treatment for Crohn's disease, to include colostomy, with revisions, are not warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no medical evidence of record that the Veteran experiences additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that such disability was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability, to include abdominal scarring, stomach problems, hernia, and left-sided nerve damage, claimed as due to treatment for Crohn's disease, to include a colostomy, with revisions, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


